DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 15, it is not clear what is encompassed by “approximately”. Since “approximately” does not require an exact unit of measure, the exact thickness of 45 thousandths has been given little patentable weight.  What is encompassed by approximately? Is 15 thousandths approximately 45 thousandths? Is 90 thousandths? 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 15, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McIntyre (US-2902274).
	Regarding claim 1, McIntyre discloses a wear sleeve (63 and/or including 61) inner diameter (ID) that is larger than an outer diameter (OD) of a shock body (27, fig 2); and a wear sleeve OD that is smaller than an ID of a spring coupler (69), such that the wear sleeve will fit about the outside of said shock body (27) and between the shock body and the spring coupler (69, fig 2).
Regarding claim 2, McIntyre discloses a wear sleeve (63) axial length, said wear sleeve axial length at least as long as a distance of a range of motion of said spring coupler (69, figs 2 and 3).
Regarding claim 3, McIntyre discloses a retaining feature (61/53/55) to fixedly couple said wear sleeve with said shock body at a given location, said retaining feature comprising: a first portion (53) of said retaining feature on said shock body (27)and selected from a group consisting of: a crimp (53), a tab, and an indent; and a snap ring (55) fixedly coupled with the wear sleeve (at least at 61).  Ring 55 has been interpreted as a snap ring at least in that it has been interpreted to be snap fit connection over 53. 
Regarding claim 4, McIntyre discloses a retaining feature (61/53/55) to fixedly couple said wear sleeve with said shock body at a given location, said retaining feature comprising: a first portion (61) of said retaining feature on said wear sleeve (63) and selected from a group consisting of: a crimp, a tab (at least an annular tab 61), and an indent; and a snap ring (55) fixedly coupled with said shock body (at least at 53). Ring 55 has been interpreted as a snap ring at least in that it has been interpreted to be snap fit connection over 53.
Regarding claim 5, McIntyre discloses a retaining feature to fixedly couple said wear sleeve with said shock body at a given location (figs 2 and 3), said retaining feature comprising: a preload ring (55); an external spring (59) comprising an external spring ID (fig 2), said external spring located between said preload ring (55/57) and said spring coupler (69/70), said external spring to provide a spring force between both said preload ring (55) and said spring coupler (fig 2); said wear sleeve (63) OD smaller than said external spring ID (fig 2); and a tab (61, at least an  annular tab) on an end of said wear sleeve (fig 2), said tab to fit between (at least axially) said preload ring (55) and said external spring, such that said spring force of said external spring fixedly couples said tab of said wear sleeve with said preload ring (at least wherein the spring force has been interpreted to couple at least through 69 and 57).
Regarding claim 8, McIntyre discloses a shock body (27) with a shock body outer diameter (fig 2); a spring coupler (69) with a spring coupler inner diameter (figs 2 and 3), a spring coupler OD (figs 2 and 3), and a spring coupler range of motion (fig 3), said spring coupler to move back and forth axially about a portion of said shock body a distance of said spring coupler range of motion (fig 3, along 63); and a wear sleeve comprising: a wear sleeve (63) larger than said shock body OD (27); a wear sleeve OD smaller than said spring coupler ID (69, fig 2 and 3), such that said wear sleeve is located between said shock body and said spring coupler (figs 2 and 3); and a wear sleeve axial length, said wear sleeve axial length at least as long as said distance of said spring coupler range of motion (figs 2 and 3, 63/69).
Regarding claim 9, McIntyre discloses a retaining feature (61/53/55) to fixedly couple said wear sleeve with said shock body at a given location (figs 2 and 3).
Regarding claim 10, McIntyre discloses a first portion (53) of said retaining feature is on said shock body (27) and is selected from a group consisting of: a crimp (53), a tab (53), and an indent; and a second portion of said retaining feature is a snap ring (55) fixedly coupled with the wear sleeve (at least at 61). Ring 55 has been interpreted as a snap ring at least in that it has been interpreted to be snap fit connection over 53.
Regarding claim 11, McIntyre discloses a first portion (61) of said retaining feature is on said wear sleeve (63/61) and is selected from a group consisting of: a crimp, a tab (at least an annular tab 61), and an indent; and a second portion of said retaining feature is a snap ring (55) fixedly coupled with said shock body. Ring 55 has been interpreted as a snap ring at least in that it has been interpreted to be snap fit connection over 53. 
Regarding claim 12, McIntyre discloses wherein said retaining feature is a preload ring (55).
Regarding claim 13, McIntyre discloses an external spring (59) comprising an external spring ID (fig 2), said external spring located between said preload ring (55/57) and said spring coupler (69/70), said external spring to provide a spring force between both said preload ring (55) and said spring coupler (fig 2); said wear sleeve (63) OD smaller than said external spring ID (fig 2); and a tab (61, at least an  annular tab) on an end of said wear sleeve (fig 2), said tab to fit between (at least axially) said preload ring (55) and said external spring, such that said spring force of said external spring fixedly couples said tab of said wear sleeve with said preload ring (at least wherein the spring force has been interpreted to couple at least through 69 and 57).
Regarding claim 15, McIntyre discloses a wear sleeve (63) having a thickness of approximately 45 thousandths of an inch (as broadly recited fig 2).  Since “approximately” does not require an exact unit of measure, the exact thickness of 45 thousandths has been given little patentable weight.  
Regarding claim 19, McIntyre discloses a preload flange (at least 70); a limit at a bottom of said shock body (at or near 61/55); and said wear sleeve axial length extends from said preload flange to said limit.  It has been interpreted that the wear sleeve extends to and beyond the preload flange 70.
Regarding claim 20, McIntyre discloses a preload ring (55); and said wear sleeve (63) axial length extends from said preload ring (55) through said spring coupler (69) range of motion (fig 3).

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by LaBarbera (US-7216861).
Regarding claim 1, LaBarbera discloses a wear sleeve (20) inner diameter (ID) that is larger than an outer diameter (OD) of a shock body (17); and a wear sleeve OD that is smaller than an ID of a spring coupler (at least the spring seat opposite 19 in fig 3), such that the wear sleeve will fit about the outside of said shock body (17) and between the shock body and the spring coupler (20 and at least the spring seat opposite 19 in fig 3).
Regarding claim 6, LaBarbera discloses a threaded section (18) of said shock body (17); a threaded crossover ring (13) adjustably couplable with said threaded section of said shock body (figs 2-3); and an end portion of said wear sleeve (20 fixedly coupled with said threaded crossover ring (13, fig 3), such that a location of said wear sleeve is adjustable with respect to said shock body (col. 2, lines 1-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US-2902274) in view of Applicant’s provided prior art Sakai JP 2002139087 A.
Regarding claims 3, 4, 10 and 11, McIntyre discloses as set forth above.  However, if ring (55) is not interpreted as a snap ring, Sakai teaches wherein a snap ring (25) provided on a shock body 2 and cooperating with an indent for a wear sleeve (23a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a snap ring for securement of a wear sleeve as it is a common method of securing cylindrical or annular structure based on engineering design choice and requiring only routine skill in the art.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US-2902274) in view of LaBarbera (US-7216861).
Regarding claim 14, McIntyre discloses as set forth above but lacks a threaded section of the shock body. LaBarbera teaches a threaded section (18) of said shock body (17); a threaded crossover ring (13) adjustably coupleable with said threaded section of said shock body (figs 2-3); and an end portion of said wear sleeve (20 fixedly coupled with said threaded crossover ring (13, fig 3), such that a location of said wear sleeve is adjustable with respect to said shock body (col. 2, lines 1-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a threaded section of the shock body at least so the preload pf the spring arrangement can be adjustable to a desired setting or position.
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US-2902274) in view of Bell (US-US-5996982) and in further view of Adams (US 20090120277).
Regarding claim 7, McIntyre discloses a wear sleeve (63) having a thickness of approximately 45 thousandths of an inch (as broadly recited fig 2) and made of one of any suitable materials (col. 3, line 5-10) but lacks a glass filled nylon composite and a melanite coating. Bell teaches wherein an annular sleeve (64) in a shock absorber (34) made from a glass filled nylon (col. 4, line 27). Adams further teaches wherein a melanite coating improves wear resistant capabilities. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a suitable material for a wear sleeve based on the engineering design choice and only requires routine skill in the art.  It would have also been obvious to one of ordinary skill in the art before the effective filing date to coat the wear sleeve with a suitable coating to improve wear resistant capabilities. 
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US-2902274) in view of Bell (US-US-5996982).
Regarding claim 18, McIntyre discloses a wear sleeve (63) made of one of any suitable materials (col. 3, line 5-10) but lacks a glass filled nylon composite. Bell teaches wherein an annular sleeve (64) in a shock absorber (34) made from a glass filled nylon (col. 4, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a suitable material for a wear sleeve based on the engineering design choice and only requires routine skill in the art.  
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US-2902274) in view of Garrett (US-4436118).
Regarding claim 16, McIntyre discloses a wear sleeve 63 made of one of any suitable materials (col. 3, line 5-10) but lacks stainless steel.  Garret teaches a wear sleeve (27) made from stainless steel (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a suitable material for a wear sleeve based engineering design choice and only requires routine skill in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657